DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 20 April 2022 is acknowledged.  The traversal is on the ground(s) that: (1) the examiner has not provided any examples to support the conclusion that the inventions have a materially different design, mode of operation, function, or effect; do not encompass overlapping subject matter; and are not obvious variants; and (2) the examiner has not provided adequate explanation that the inventions: require separate classifications; have separate status in the art; or require a different field of search.  These arguments are not persuasive for at least the following reasons.  Regarding argument (1), it has been pointed out that the inventions have a materially different design, mode of operation, function, or effect which can be confirmed upon a cursory review of the claims.  Examples include, as requested by the applicant, the invention of claim 17 requiring composite plies to be applied to a forming table, being trimmed, and spooling the composite plies onto a spool; whereas the invention of claim 1 requires the unspooling of composite plies to be applied onto a composite panel for forming a solid laminate stringer on said composite panel.  These distinct processes have at least one of a materially different design, mode of operation, function, or effect.  Furthermore, these distinct inventions do not encompass overlapping subject matter, and are not obvious variants of each other based on the current record.  Regarding argument (2), the examiner has provided a classification area for each of the groups of inventions in the previous Office action, which are different.  This is considered to establish at least one of: the inventions requiring separate classifications; and/or the inventions requiring a different field of search based on such a classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2018/0273206 (hereinafter “Sokolov”).Regarding claim 1 	Sokolov teaches a method of making composite structures for aircraft and more particularly to make aircraft fuselages having a modified lattice structure for carrying structural loads created with steered fiber layup (paragraph [0001]).  Sokolov teaches the lattice rib 54 is a solid laminate and is used to provide structural reinforcement to the underlying composite skin (panel) 26 (paragraphs [0019], [0021] and [0022]; and Figure 4), which corresponds to the claimed solid laminate stringer formed on a composite panel. 	Sokolov teaches method includes: unspooling one or more composite layers 56, 60, 74 from a cassette 72 onto the composite skin (panel) 26; compacting, via a compaction roller 80, the one or more composite layers 56, 60, 74 unspooled from the cassette 72 onto the composite skin (panel) 26; cutting, via a cutter and clamp mechanism 80, the one or more composite layers 56, 60, 74 unspooled from the cassette 72 onto the composite skin (panel) 26 (Figure 3B and paragraph [0023]); and applying heat and pressure to form a stiffening structure (paragraphs [0019] and [0021]), which implies the curing of the composite layers 56, 60, 74 after the composite layers are applied to the composite skin (panel) 26 takes place upon removal of said heat and pressure. 	Sokolov teaches the one or more composite layers 56, 60, 74 are unspooled continuously along a length corresponding to a length of the rib (solid laminate stringer) 54, 88, 94 (Figures 3A – 5, and paragraphs [0023] – [0026]).Regarding claim 4 	In addition, Sokolov teaches the formation of the lattice ribs (unspooled one or more composite layers onto the composite panel) comprises using computer controlled spools to execute unspooling along pre-specified slightly curved lines according to automated Steered Fiber Lay-up (SFL) heads (Figure 5 and paragraphs [0019], [0023] and [0025] – [0030]), which corresponds to the unspooling along the pre-specified slightly curved lines according to at least one of move speeds, rotation speeds, compacting pressures and heating temperatures.Regarding claim 7 	In addition, Sokolov teaches the rib 54 is formed from a first plurality of unidirectional tow plies 56, and a second plurality of unidirectional tow plies 60 (Figure 4 and paragraph [0022]), which corresponds to two or more composite layers wherein each of the composite layers  comprise one or more composite plies.Regarding claim 8 	In addition, Sokolov teaches the spooled composite material which forms the two or more composite layers are pre-pregs (paragraph [0021]).Regarding claim 9 	In addition, Sokolov teaches the composite layers are spooled according to a layup design for the rib (solid laminate stringer), and wherein a length of the two or more composite layers correspond to a length of the rib (solid laminate stringer) 54, 88, 94 (paragraphs [0019], [0025], [0026], and [0030]; and Figures 3B and 5).Regarding claim 10 	In addition, Sokolov teaches the lattice rib (solid laminate stringer) 94 is formed continuously which results in a continuity of stress reaction along the length of the rib and around the disrupting feature such as window 16 (paragraph [0026]), which corresponds to a solid laminate stringer which does not include spliced composite layers.Regarding claim 11 	In addition, Sokolov teaches exemplary collimated tows having a width of 102 mm (paragraph [0021]), which falls within the claimed range.Regarding claim 13 	In addition, Sokolov illustrates the lattice rib (solid laminate stringer) 88, 94 comprises one or more concave or convex curvatures along at least one of an x-axis, a y-axis, and a z-axis (Figure 5).Regarding claim 16 	In addition, Sokolov teaches the one or more composite layers comprises at least one of a base layer (base wrap layer) 64 and a laminate cap (top wrap layer) 62 (paragraphs [0022] and [0023]; and Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0236354 (hereinafter “Green”).Regarding claim 2 	The limitations for claim 1 have been set forth above.  In addition, Sokolov does not explicitly teach the unspooling of the one or more composite layers onto the composite panel comprises using an overhead laser projection to synchronize the unspooling of the one or more composite layers according to at least one of a move speed, a rotation rate, a compacting pressure, and a heating temperature. 	Green teaches a system and method of performing a ply layup for a composite panel (abstract).  Green also teaches the system and method may include attaching an electronically identifiable tag to at least one of a plurality of plies, and checking, using the electronically identifiable tag, to ensure the proper sequence of plies for the panel is being followed (Id).  Green teaches the system includes a ply layup orientation detection system that uses an overhead laser projector 38 to display a proper orientation for the ply (e.g., by projecting an outline of the ply) on the layup table 30. If an incorrect one of the plies is selected or the ply that was placed on the layup table 30 is in an improper location and/or orientation, the computer system 36 may be programmed to display a warning to the operator to correct the position and/or orientation of the ply 22j, to actuate a warning device 40 (that may include a flashing light and/or an audible alarm device), and/or to prevent subsequent displays by the laser projector 38, until such a corrective action has been taken (paragraph [0023] and Figure 3).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the fiber layup process of Sokolov with the ply layup orientation detection system of Green to ensure proper ply orientation of the plies during the layup process.Regarding claim 3 	In addition, Sokolov teaches the unspooling of the one or more composite layers 56, 60 of the rib 54, 88, 94 onto the composite (panel) skin 26 further comprises aligning at least one of edges and centerlines of the one or more composite layers 56, 60 on the composite (panel) skin 26 to curved lines (Figures 4 and 5).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2014/0099477 (hereinafter “Matsen”).Regarding claims 5 and 6 	The limitations for claim 1 have been set forth above.  In addition, Sokolov does not explicitly teach curing the one or more composite layers unspooled onto the composite panel comprises placing a vacuum bag over the one or more composite layers and applying a compaction pressure to the one or more composite layers, wherein the vacuum bag covers at least a portion of the composite panel, and wherein the curing the one or more composite layers unspooled onto the composite panel further comprises simultaneously curing the composite panel. 	Matsen teaches a composite structure comprising a laminate and a stabilizing element, where the laminate has a plurality of composite plies (abstract).  Matsen teaches the use of a vacuum bag 326 to apply compaction pressure and heat so resin may flow and intermingle between composite plies and co-bond a stiffener to a panel (paragraph [0049] and Figure 7).  Matsen illustrates the vacuum bag 326 is applied over the structural member 400 and the panel (composite panel) 206 (vacuum bag covers at least a portion of the composite panel) (Figure 7).  Matsen teaches the compaction pressure from the vacuum bag is applied to both the structural member and the panel (paragraph [0050]), which corresponds to the curing of the one or more composite layers unspooled onto the composite panel further comprises simultaneous curing of the composite panel. 	Sokolov and Matsen are analogous inventions in the field of stiffening elements for aerospace structures.  It would have been obvious to one skilled in the art at the time of the invention to modify the curing process of Sokolov with the curing process of Matsen to yield a product having a co-bonded structure between the ribs and composite skin.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov as applied to claim 13 above.Regarding claims 14 and 15 	The limitations for claim 13 have been set forth above.  In addition, Sokolov teaches the lattice ribs 88, 94 include curvatures along the x-axis and the y-axis (Figure 5). 	Sokolov does not explicitly teach the curvature along the x-axis has a radius from about 100 inches to about 1020 inches, or the curvature along the y-axis has a radius from about 20 inches to about 1020 inches.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate radius of curvature along each of the x-axis and y-axis using nothing more than routine experimentation to yield a rib lattice which does not intersect design features, such as different openings 16, 18, 20 in an aircraft fuselage 10 (paragraphs [0020] and [0027]; and Figures 1A and 5).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sokolov as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2012/0009372 (hereinafter “Meyer”).Regarding claim 12 	The limitations for claim 1 have been set forth above.  In addition, Sokolov does not explicitly teach the solid laminate stringer comprises one or more lateral edges, and wherein the one or more lateral edges comprise a slope angle from about 12° to about 75°. 	Meyer teaches an aircraft stiffened panel 10 comprising at least one stiffener 4 and a skin layer 1 (abstract).  Meyer teaches a composite ply layup method where successive overlays forms a stiffener 4 which forms a slope on the lateral edges of said stiffener 4 (abstract, paragraph [0037], and Figures 6 and 8). Meyer teaches a slope angle α being between 20° and 60° allows a gradual transfer of loads between the superimposed plies and thus avoid a mode of damage by the delamination of portions of superimposed plies (paragraph [0037]).  The slope angle α being between 20° and 60°, as taught by Meyer, corresponds to the claimed slope angle of the lateral edges being between 60° and 80°, which significantly overlaps the claimed range.  The formula to determine this range is as follows:  180° (angle of a triangle) – (20° to 60° (slope angle α)) = 120° to 160° for the remaining two angles β.  Therefore, β (slope angle of the lateral edges) ranges from 60° to 80°.  See Annotated Figure 8, shown below.
    PNG
    media_image1.png
    436
    463
    media_image1.png
    Greyscale
 	Sokolov and Meyer are analogous inventions in the field of stiffening elements for aerospace structures.  It would have been obvious to one skilled in the art at the time of the invention to modify the lateral edges of the ribs (solid laminate stringer) of Sokolov with the slope angle of Meyer to allow a gradual transfer of loads between superimposed plies and thus avoid delamination of said superimposed plies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783